Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Ex Parte Quayle Action for application number 16/799,074 COMPOSITE EXHAUST ISOLATORS WITH REDUCED ABSORPTIVITY filed on 2/24/2020.  Claims 1-12 and 14-21 are pending.  
This application is in condition for allowance except for the following formal matters: 
Independent claims 1-12 and 14-16 are withdrawn with traverse.  Claims 1-12 and 14-16 must be cancelled. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 17-21 area allowed.  
The reason for allowance is that the prior art does not teach a chassis; an exhaust system arranged below the chassis; and at least one coupling device coupling the exhaust system to the chassis and formed of an aluminum particle/rubber composite with aluminum particles dispersed in a rubber matrix; wherein the aluminum particles, having a thermal absorptivity lower than a thermal absorptivity of the rubber matrix, are concentrated in an outer boundary region of the at least one coupling device to form a heat shielding layer at an outer surface of the at least one coupling device.

Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached (Mon-Fri 8am-5:00pm).  The fax machine number for the Technology center is 571-273-8300 (formal amendments), informal amendments or communications 571-273-6823.  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        7/6/22